Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Monica Mann Shah on 02 May 2022.
The claims have been amended as follows:

116. (Amended) The  method of claim 48, wherein the at least one additional therapeutic agent is chemotherapy.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has amended claims 48 and 1 as follows:

    PNG
    media_image1.png
    95
    707
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    702
    media_image2.png
    Greyscale

The scope of the amended claims has changed from the previous claim set.  The current claims now exclude a nucleic acid encoding a single-chain IL-12 polypeptide having linker joining the p40 and p35 subunits.  Rather, in the current claims, each of the IL-12 subunits (i.e., p35/transmembrane fusion and p40) are separately transcribed  and the corresponding two mRNAs are translated and the resulting two polypeptides self-assemble into the IL-12 heterodimer.  Presumably, the heterodimer would be incorporated into the cell membrane via the transmembrane domain fused to the p35 subunit and expressed on the outer surface of the cell membrane.
	Weinstein-Marom et al. is the closest prior art, but is insufficient to meet all the limitations of claims 1 and 48.  Weinstein-Marom et al teach Figures 1A and  1B:

    PNG
    media_image3.png
    814
    1340
    media_image3.png
    Greyscale

The polypeptide in the middle of Fig. 1B depicts a membrane bound, IL-12 heterodimer, wherein the p35 protein is fused to a membrane-bound anchor polypeptide on its carboxy terminus.  However, Fig. 1A shows that the expression cassette encodes a single chain IL-12 polypeptide, wherein a nucleic acid encoding a transmembrane polypeptide is fused to the carboxy terminus of the p35 coding sequence.  The embodiment of Weinstein-Marom differs from the current claims in two regards.  One is that there is only a single promoter implicit in the Weinstein-Marom system.  The second difference is that a peptide linker connects the p35 and p40 polypeptides, whereas the current claims could not include such an element because of the two separate promoters required to express the respective p35 and p40 polypeptides.  Presumably, some other post-translational mechanism, perhaps disulfide bonds, join the p35 and p40 heterodimers. 
	Although it is known in the art to have expression systems that contain two separate promoters for expression of the two different IL-12 subunits, this alone, would not guide a skilled artisan to modify  Weinstein-Marom.  Rather, Weinstein-Marom, provides a more elegant method of ensuring efficient heterodimerization with membrane anchoring than the system currently claimed.  Based upon his understanding of the knowledge in the art of IL-12 expression, the examiner concludes a skilled artisan would expect the applicant’s invention to have success in expressing a transmembrane-anchored, heterodimeric IL12 on a T-cell.  Therefore, because the most relevant prior art is insufficient to meet all the limitations of the instant claims and there seems to be no logical reason to modify the closest prior art, the examiner concludes that claim 48 is allowed.
Furthermore, because of the claim amendments, the examiner was forced to examine claim 1.  Claims 1 and 48 are allowable. Claims 1, 10, 13, 17, 22-24, 26, 37, previously withdrawn from consideration as a result of a restriction requirement, requiring all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 14 July 2021, is hereby withdrawn and claims 1, 10, 13, 17, 22-24, 26, 37, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 10, 13, 17, 22-24, 26, 37, 48, 66-69, 103-122 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633